Citation Nr: 1755525	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  15-05 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hydronephrosis, claimed as secondary to service-connected residuals of adenocarcinoma of the prostate, status post prostatectomy and radiation therapy.

2.  Entitlement to a rating in excess of 40 percent for residuals of adenocarcinoma of the prostate, status post prostatectomy and radiation therapy.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In an August 2012 rating decision, the RO denied entitlement to service connection for hydronephrosis and proposed to reduce the 60 percent rating assigned for residuals of prostate cancer to 40 percent.  A May 2013 rating decision reduced the assigned rating for residuals of prostate cancer to 40 percent, effective August 1, 2013.  

In September 2016, after certification of this appeal to the Board in November 2015, VA received a request from the Veteran's attorney to withdraw as representative for the Veteran for his VA claims.  However, once an appeal has been certified to the Board, a representative may not withdraw without showing good cause through a written motion.  38 C.F.R. § 20.608 (2017).  The Board finds the September 2016 correspondence from the attorney fails to identify good cause for withdrawing services to the Veteran.  Moreover, the attorney did not provide VA with a signed statement certifying that a copy of the motion to withdraw services was sent to the Veteran, as required by section 20.608(b)(2).  Thus, the attorney remains the appointed representative.


FINDING OF FACT

On August 30, 2016, prior to the promulgation of a decision on the appeal, the Veteran's attorney withdrew on the Veteran's behalf the appeal of the issues of entitlement to service connection for hydronephrosis and entitlement to an increased rating for residuals of prostate cancer.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims for entitlement to service connection for hydronephrosis and entitlement to an increased rating for residuals of prostate cancer have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn by an appellant or by his authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id. 

In the present case, the Veteran disagreed with the denial of service connection for hydronephrosis and with the disability rating assigned for residuals of prostate cancer.  In correspondence received on August 30, 2016, however, the Veteran's attorney advised the Board of the Veteran's desire to withdraw his appeals of these issues.  The Board finds that the attorney's statement on the Veteran's behalf is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issues entitlement to service connection for hydronephrosis and entitlement to an increased rating for residuals of prostate cancer.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal as to the claim of entitlement to service connection for hydronephrosis is dismissed.

The appeal as to the claim of entitlement to a rating in excess of 40 percent for residuals of prostate cancer is dismissed.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


